DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The rejections of record from the office action dated 23 May 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta et al. (US 2009/0116768 A1) in view of Hill (US 4,734,324).
Regarding claims 1-8, 10-11, 13-18 and 20-22, Huerta discloses a heat-shrinkable packaging article with one or more tear initiators in a skirt or header for initiating a manual tear and propagating a tear in the machine direction to open the package and remove a product, wherein the packaging article comprises a multilayer film comprising an inside heat-seal layer heat sealed to itself at a heat seal to form the package, wherein the tear initiators may be on a first side and second side of the package (abstract, [0005]-[0013], Fig. 14-16), wherein the multilayer film has at least one incompatible polymer blend to improve tearability ([0138]), that may comprise ethylene/alpha-olefin copolymer and ethylene/vinyl acetate copolymer in an amount of 20 to 95 wt% based on the weight of the film and the incompatible blend may be present in any layer of the film (i.e. overlapping at least 10 wt% on a total film weight basis; being in the first film portion or second film portion)([0138], [0144]).
The multilayer film exhibits a Peak Load Impact Strength of at least 50 Newtons per mil ([0005])(i.e. overlapping at least 0.65 J/mil; overlapping at least 66 Newtons/mil; at least overlapping 8psi/mil).  Alternatively, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have an impact energy-to-break of at least 0.65 J/mil, an instrumented impact peak load strength of at least 66 Newtons/mil and a Truburst strength of at least 8 psi/mil.  Alternatively, it would have been obvious to provide these properties depending on the desired tearabilty.
The film may have a barrier layer that may comprise polyamide or polyvinylidene chloride ([0128]) and an outer/abuse layer that may comprise polyester, wherein the barrier layer is between the seal and outer abuse layer ([0172]).
The film may have a total free shrink of at least 10 percent and preferably from 20 to 105 percent (i.e. overlapping total free shrink of at least 90%; overlapping total free shrink of at least 95%) ([0029], [0159]).  Alternatively, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have the claimed heat shrinkability.
	The seal layer of the film may comprise plastomer/ ethylene/alpha-olefin copolymer (i.e. plastomer; ethylene/alpha olefin copolymer; plastomer present in the seal layer)([0127]).  While there is no specific disclosure of the amount of plastomer being at least 3 wt%, given that no other materials are required in the seal layer other than the incompatible blend, it is the examiner’s position that the plastomer is present at an amount of at least 3 wt% or it would have been obvious to use this amount depending on the desired heat sealabilty depending on the end use.  
It would have been obvious to one of ordinary skill in the art to use any of the materials/blends in any amounts as taught by Huerta and thereby arrive at the claimed invention. 
	The film may comprise a crosslinked polymer network and can be irradiated at from 16-166 kGy and only a portion of the film may be crosslinked and not other portions such as the polyvinylidene barrier layer (i.e. first film portion comprising a cross-linked polymer network; irradiating a first film portion at a level overlapping 30 to 120 kGy) ([0167]-[0169]).
Huerta does not disclose the melting point of the ethylene/alpha-olefin plastomer being less than 90°C.
Hill discloses a packaging film (C1/L5-25) comprising a heat seal layer comprising ethylene/alpha olefin polymer having a melting point between 50°C and 120°C (i.e. overlapping peak melt point of less than 90°C/ from 50°C to 85°C)(C2/L15-25). 
	Huerta and Hill are analogous art because they both teach about packaging articles comprising heat seal layers comprising ethylene/alpha-olefin polymers.  It would have been obvious to one of ordinary skill in the art to use an ethylene/alpha-olefin polymer having a melting point in the range of between 50°C and 120°C as disclosed by Hill because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
	Regarding claim 3, the film has a total thickness before shrinking of 1.5 to 5 mils (i.e. overlapping 1.3 mils to 2 mils).
	Regarding claim 4, the film may have tie layers between layers to provide good interlayer adhesion, wherein the tie layer may comprise anhydride modified polyolefin (tie layer comprising anhydride functional polyolefin)([0130]).  It would have been obvious to use the tie layer between any of the layers including between the oxygen barrier layer and the outside layer to improve adhesion between these layers. 
Regarding claim 6, while there is no mention post shrink specular gloss at 60 degrees of at least 110 gloss units, given that the packaging article is identical to that instantly claimed, it is the examiner’s position that it will intrinsically have a post shrink specular gloss at 60 degrees of at least 110 gloss units.  Alternatively, it would have been obvious to one of ordinary skill in the art to make the packaging article have this feature to provide good aesthetic qualities that are attractive to a consumer.	
	Regarding claim 10, the ethylene/alpha-olefin plastomer may have a density of less than 0.910 g/cm3 (i.e. overlapping a density ≤0.908 g/cc3)([0127]).
Regarding claim 11, the multilayer film exhibits a Peak Load Impact Strength of at least 50 Newtons per mil ([0005])(i.e. overlapping at least 0.70 J/mil).  Alternatively, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have an impact energy-to-break of at least 0.70 J/mil.  Given that the plastomer/ethylene/alpha-olefin copolymer is the same as that instantly claimed and has the same density ([0127]), it is the examiner’s position that it will intrinsically have a MI ≤ 1.1 g/10min.  Alternatively, it would have been obvious to use a plastomer having the claimed MI depending on the desired processability and strength depending on the desired tearabilty.
Regarding claim 13, a patch film can be adhered to the article ([0135])
Regarding claims 14 and 20, the film may be biaxially oriented (i.e. strained by solid state orientation)([0029]).
Regarding claim 15, Huerta discloses embodiments wherein the barrier layer comprises polyamide and/or the incompatible blend comprises polyamide ([0012], [0128]), and the incompatible blend improves tearability ([0138]), while there is no specific disclosure of 0.1 to 10 wt%, it is the examiner’s position that it would have been obvious to arrive at an amount within this range depending on the barrier properties or the amount of tearability desired depending on the desired end use.
Regarding claim 16, there is no requirement of polyamide in the film.  Therefore, it is the examiner’s position that Huerta discloses an embodiment wherein the film does not comprise polyolefin.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huerta et al. (US 2009/0116768 A1) and Hill (US 4,734,324), as applied to claim 1 above, in view of Center et al. (US 5,078,509).
Regarding claim 12, modified Huerta discloses all of the claim limitations as set forth above.  Huerta discloses that the film may be formed into a variety of packaging configurations ([0097]), but does not specifically mention form-fil-seal packaging article having a fin seal running the length of the package and first and second end seals.
Center discloses that form-fil-seal packaging articles having fin seals are commonly known in the field of packaging articles (C3/L5-30, C4/L10-20, Fig. 1 and 2b).
It would have been obvious to one of ordinary skill in the art to make the packaging article of modified Huerta a form-fil-seal packaging article with a fin seal as disclosed by Center in order to provide a packaging article suitable for form-fill-sealing processing and because it is well known to do so and would amount to nothing more than using a known configuration in a known environment to accomplish an entirely expected result.   

Response to Arguments

Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Applicant argues that examiner’s statement that it would have been obvious to use a plastomer having the claimed melting point depending on the desired heat seal properties is merely a conclusory statement.
Applicant’s argument is unpersuasive given that Hill is now used to teach this limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782